Citation Nr: 0717042	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-34 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant claims that her deceased spouse had recognized 
service with Philippine Army in the service of the U.S. Armed 
Forces, Far East (USAFFE).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision letter issued 
by the VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that determined that the appellant had failed to 
submit new and material evidence to reopen her claim of 
entitlement to VA death benefits, which had been originally 
denied on the basis that her deceased spouse did not have 
qualifying service as a veteran.

In November 2004, the Board determined that new and material 
evidence had been submitted to reopen the claim of 
entitlement to VA death benefits.  The matter was thereafter 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for the purpose of obtaining additional 
evidence and to cure specified due process deficiencies.  The 
Board remanded the claim again in April 2006 due to a failure 
to cure the previously identified due process deficiencies.


FINDING OF FACT

The appellant's spouse had no recognized service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the USAFFE.




CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
upon qualifying service by the appellant's deceased spouse 
have not been met.  38 U.S.C.A. §§ 101, 107(b), 1310, 1541 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.6, 3.8, 
3.9(a), 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  A section 5103 
notice should advise a claimant of the criteria for 
establishing an effective date of award, see Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006), and be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) 




decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board remanded the case in November 2004 and April 2006 
for VCAA notice deficiencies.  Post-adjudicatory RO letters 
in May 2006 and October 2006 advised the appellant of the 
types of evidence and/or information deemed necessary to 
substantiate her claim as well as the relative duties upon 
herself and VA in developing her claim.  She was advised to 
submit all evidence in her possession, to include a DD Form 
214 or other separation papers for her spouse's period of 
service.  The October 2006 letter included a section entitled 
"What Must The Evidence Show To Support Your Claim" 
(emphasis original) that included specific advisements as to 
what evidence is deemed acceptable to establish qualifying 
military service.  This letter also advised the appellant of 
the criteria for establishing an effective date of award.  
The claim was readjudicated in a March 2007 Supplemental 
Statement of the Case (SSOC).

The appellant did not receive notice fully complying with the 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
prior to the initial adjudication.  In such circumstances, 
such error is presumed prejudicial unless it is demonstrated 
that (1) any defect in notice was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice provided what 
was needed, or (3) that a benefit could not possibly have 
been awarded as a matter of law.  Sanders v. Nicholson, 06-
7001 (Fed. Cir. May 16, 2007).  The issue on appeal is 
limited to the issue of whether the appellant's spouse had 
recognized service in the armed forces of the United States 
for VA purposes.  She has been advised to submit all evidence 
and information in her possession and requested to provide 
additional details that may be capable of verifying her 
spouse's claimed military service.  She has further been 
informed of what types of evidence is acceptable to establish 
qualifying military service.  The notices provided during the 
appeal period are such that a reasonable person could be 
expected to understand what types of evidence and/or 
information is necessary to substantiate the claim.  She has 
been aware of the evidentiary defects since the September 
2004 Statement of the Case (SOC).  All notice deficiencies 
were cured with readjudication of the claim in March 2007.  
In short, the appellant has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of her claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO had previously attempted 
to verify the claimed service by the appellant's spouse in 
1954 through the National Personnel Records Center (NPRC).  
Additional requests to the NPRC and the National Archives 
Records Administration (NARA) were made during the appeal 
period, but such entities were unable to verify the claimed 
service.  The appellant's representative has asserted that 
the RO received a response from the NPRC indicating that 
service records were being sent to the RO.  The 
representative appears to be referencing a February 2005 
communication from the NPRC indicating that the RO's 
information request was being forwarded to NARA with a 
request for NARA to provide a direct response to the RO.  
There is no representation of record that any service records 
are available.  There is no reasonable possibility that any 
further assistance to the appellant by VA would be capable of 
substantiating her claim.


II.  Legal Criteria

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service.  See 
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2006).  As a predicate requirement for a grant of VA 
benefits, a claimant must establish that he or she is a 
claimant as defined in VA statute and regulation.  Dependency 
and indemnity compensation and death pension benefits may be 
paid to the surviving 



spouse of a veteran in certain circumstances.  See generally 
38 U.S.C.A. §§ 1310, 1541 (West 2002).  A veteran is defined 
as "a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) 2006).  See Selley v. Brown, 
6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9 (2006).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2006).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department.)

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. 
App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); 
Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose 
of establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a 
Department of Defense (DD) Form 214, Certificate of Release 
or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate U.S. 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains needed information as 
to length, time, and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).


III.  Analysis

In an Application for Compensation or Pension (VA Form 8-526) 
received in July 1994, the appellant's spouse had alleged 
active service from November 15, 1941 to May 15, 1946.  He 
claimed to have been last assigned to Hq. and Hq. Btry, 71st 
Division Philippine Army (PA).  He also claimed to have been 
wounded in service, to a hospitalization due to multiple 
shrapnel wounds.  

In August 1954, the RO provided NPRC the above mentioned 
information in order to ascertain if the appellant's spouse 
had recognized service from November 15, 1941, to May 15, 
1946.

In September 1954, the NPRC, based upon a response from the 
Adjutant General, advised the RO as follows:

"Subject individual has no recognized guerilla 
service, nor was he a member of the Philippine 
Commonwealth Army in the service of the Armed 
Forces of the United States."




By letter dated October 1954, the appellant's spouse was 
notified that the Department of the Army, who was responsible 
for furnishing military service information, indicated he did 
not have recognized military service.  His claim, therefore, 
was being disallowed.

In subsequent claims filed in August 1968 and December 1985, 
the appellant's spouse claimed service connection for 
multiple disabilities claimed to have been incurred during, 
or as a result of, his incarceration as a Prisoner of War 
(POW).  He stated that he was inducted into service on 
November 15, 1941, was a POW at Camp O'Donnell, Carpas 
Tarlac, had a period of convalescence and hospitalization in 
1942, was recalled to active duty in 1945, and was discharged 
without honor in 1946 after being mistakenly reported absent 
without leave (AWOL).

The appellant's spouse had submitted a document from the 
General Headquarters of the Armed Forces of the Philippines 
Office Of the Chief of Staff, dated in August 1958, 
purportedly showing that his status was changed from a 
dishonorable discharge to an honorable discharge.  An 
affidavit from A.L.S., M.D., purportedly notarized in April 
1948, averred that he had been treated for illnesses such as 
malaria and amoebic dysentery that he must have acquired in 
the Capas Concentration Camp.  A certified statement from 
C.B.J., claimed that he served with the appellant's spouse 
during World War II.  A November 1979 statement from R.P.E, 
M.D., reported that the appellant's spouse had multiple scars 
related to shrapnel injuries in the war.

The appellant's spouse died in July 1990.  A marriage 
certificate indicates the appellant and her spouse were 
married in January 1946.

In an Application for Old Age Pension (Surviving Spouse) 
received in November 1991, the appellant alleged her spouse 
was discharged from service on June 18, 1946 last serving 
with the 71st Artillery Regiment, 71st Artillery HQ E HQ, AFP.  
In support of her claim, she resubmitted the documents 
submitted by her spouse during his lifetime.  She also 
submitted an affidavit from V.V. and V.C., signed in March 
1964, attesting to their personal knowledge that the 
appellant's spouse was an ex-USAFFE who had been a POW from 
Camp O'Donnell.

In February 2005, the NPRC provided the following response to 
the RO's verification request:

"THE RECORDS OF USAFFE ARE MAINTAINED AT THE 
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION.  
YOUR REQUEST HAS BEEN FORWARDED FOR DIRECT 
RESPONSE TO THE VARO."

In a letter dated June 2005, NARA indicated that it did not 
have personnel records in their custody.  They did have the 
Philippines Archives Collection, consisting of records of 
units in the Philippines during World War II, including the 
71st Field Artillery Regiment and 71st Division.  NARA was 
unable to locate any references to the appellant's spouse 
which contained only a limited amount of officers in the 
unit.  NARA indicated that any additional records would be in 
the custody of the NPRC.

The appellant alleges that her spouse had recognized active 
service in the service of the USAFFE with the Philippine 
Army.  She has submitted a copy of a 1958 service department 
record purporting to show her spouse was honorably discharged 
from service.  Notably, this document is not an original, is 
of poor quality and includes handwritten notations placing in 
doubt whether the document is genuine.  She has also 
submitted lay affidavits claiming knowledge of her spouse's 
service.   The NPRC and NARA cannot verify this claimed 
service.  Consequently, the appellant has not established her 
eligibility for the requested benefit by verification through 
an appropriate military authority.  38 C.F.R. § 3.203 (2006).  
The claim, therefore, 



must be denied.  The benefit of doubt rule does not apply as 
the preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).


ORDER

The claim of basic eligibility requirements for Department of 
Veterans Affairs (VA) death benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


